                                          Case 5:20-cv-04696-BLF Document 64 Filed 02/11/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     STEVEN VANCE, et al.,                           Case No. 20-cv-04696-BLF
                                   8                   Plaintiffs,
                                                                                         ORDER VACATING MOTION
                                   9             v.                                      HEARING SET FOR FEBRUARY 18,
                                                                                         2021
                                  10     GOOGLE LLC,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 7-1(b), this Court finds the pending Motion to Dismiss and
                                  14   Motion to Stay suitable for decision without oral argument and hereby VACATES the hearing set
                                  15   for February 18, 2021.
                                  16

                                  17          IT IS SO ORDERED.
                                  18
                                  19   Dated: February 11, 2021
                                  20                                                 ______________________________________
                                  21                                                 BETH LABSON FREEMAN
                                                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
